
	

113 HR 572 IH: End Immuity for Brazilian Criminals Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 572
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Ryan of Ohio (for
			 himself and Mr. Johnson of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To suspend the issuance of visas to nationals of Brazil
		  until such time as Brazil amends its laws to remove the prohibition on
		  extradition of nationals of Brazil to other countries.
	
	
		1.Short titleThis Act may be cited as the
			 End Immuity for Brazilian Criminals
			 Act.
		2.Suspension of
			 visas for Brazilians until Brazil amends its laws to remove the prohibition on
			 extradition of nationals of Brazil to other countries
			(a)Suspension of
			 visa issuanceNotwithstanding
			 any other provision of law, no immigrant or nonimmigrant visa may be issued to
			 a citizen, subject, national, or resident of Brazil until the President of the
			 United States determines and certifies to the Congress that the Government of
			 Brazil has amended its laws to remove the prohibition on extradition of
			 nationals of Brazil to other countries.
			(b)WaiverThe President may waive the application of
			 subsection (a) on a case-by-case basis if the President determines and
			 certifies to the Congress that it is in the national interests of the United
			 States to do so.
			(c)Effect of
			 unauthorized issuanceAny visa issued in violation of this
			 subsection shall be null and void.
			
